DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on November 30, 2020 have been reviewed and considered.  Claims 30-44 are pending in which claim 1 has been amended and claim 44 stands cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
	Claim 30, “wherein the arrangement of the protrusion and recess provide the pivot with a relationship in which there is no lateral overlap, defined in a direction along the pivot axis, between the first and the second finger sections at the pivot” in lines 14-16.

Claim Objections
Claim 34 is objected to because of the following informalities:  the limitation of “wherein a wall thickness of the base is at least two times than a wall thickness of at least one of the legs of said U-shaped protective layer” is believed to be in error for - - wherein a wall thickness of the base is at least two times more than a wall thickness of at least one of the legs of said U-shaped protective layer- -.  Appropriate correction is required.
Claim 39 is objected to because of the following informalities:  “said first second finger section” is believed to be in error for - -said first and second finger section- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 35 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 35 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-32 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nix et al. (US PG Pub 2012/0266357) (hereinafter “Nix).
	Regarding Claim 30, Nix discloses of a glove ([0030], note Nix discloses element for a glove (e.g. a goal keeper’s glove)), comprising:
	at least a first finger section (via 5) and a second finger section (via 2), each finger section comprising a protective layer (via 4) configured to be at least partially arranged over a finger part of a user (see Figure 3); and
	a pivot (via 17 & 24, see Figure 3) connecting said first finger section (via 5) and said second finger section (via 2); wherein said pivot has a pivot axis (via Figures 2-3; see diagram below) that substantially coincides with a finger joint of a user's hand (see Figure 3);
	wherein one of the first and second finger section comprises a protrusion (via 24) and wherein the other of the first and second finger section comprises a corresponding recess (via 17, (see L shaped cut out of 17 that accepts end of 24 of 6-where “5” & “2” mate), please note diagram below) configured to receive said protrusion (via 24-see Figures 2-3), 

    PNG
    media_image1.png
    398
    290
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    447
    774
    media_image2.png
    Greyscale

said protrusion (via 24) and recess (via 17) together forming said pivot connecting said first finger section (via 5) and said second finger section (via 2), (see Figure 3);
	wherein the glove is a protective glove ([0030], note Nix discloses element for a glove (e.g. a goal keeper’s glove));
	wherein the arrangement of the protrusion and recess provide the pivot with a relationship in which there is no lateral overlap (see Figures 2-3), defined in a direction along the pivot axis (see Figures 2-3), between the first and the second finger sections at the pivot (see Figures 2-3); and wherein the first and second finger section and said pivot define a substantially continuous and flush wall (see Figure 3), (Figures 1-3, [0030]-[0042]).
	Nix does not specifically disclose wherein the protrusion and recess are rounded.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the protrusion and recess are each rounded for a smoother pivoting action between the finger elements. 
	Regarding Claims 31-32 and 40, the device of Nix discloses the invention as claimed above. Further Nix discloses:
	(claim 31), wherein the first finger section and the second finger section have a wall (see length of 5 & 2 together in Figure 3) extending from the pivot (via 17 & 24, see Figure 3) substantially along a whole length of a phalanx of a user's finger, said wall being configured to provide lateral side protection of said finger (see Figure 3);
	(claim 32), wherein said pivot (via 17 & 24, see Figure 3) is arranged on or near a neutral line of a finger of said user (see Figures 1 & 3), said neutral line defining the same length between a knuckle and the tip of a respective finger in the extended and bend state of said finger (see Figures 1 & 3);
	(claim 40), wherein said first finger section (via 5) is a distal finger section configured for protecting a distal phalanx of a finger of said user (see Figures 1 & 3), wherein said first finger section comprises a distal protection (via distal end of 5) configured for extending past and over a distal end of the user's finger (see Figures 1 & 3), (Figures 1-3, [0030]-[0042]).

Allowable Subject Matter
Claims 33-39 and 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone nor combination discloses of the claim limitations as presented in claim 30 in combination with wherein the first and second finger sections are connected via a cable passing through said pivot, wherein the protective layer has a U-shape having a base and two legs, wherein a wall thickness of the base is at least two times than a wall thickness of at least one of the legs of said U-shaped protective layer; the glove further comprising a damping layer arranged against said base of said U-shaped protective layer and configured to be arranged against a finger part of said user, wherein the first and second finger section have an overlap throughout a range of motion of said pivot connecting said first finger section and said second finger section; wherein the overlap comprises a curvature around said pivot point, wherein a sliding contact is maintained between the overlapping first and second finger section throughout the range of motion of said pivot; wherein the curved overlap comprises a guide slot arranged on one or more than one of: one of the first finger section and the second finger section, and a protrusion on the other of the first finger section and the second finger section, wherein said protrusion is configured to mate with said guide slot and one of the second finger section and the third finger section, and a protrusion on the other of the second finger section and the third finger section, wherein said protrusion is configured to mate with said guide slot, and further comprising a dorsal hand section with a further protective layer configured to be at least partially arranged over a part of a dorsal hand of said user; wherein said dorsal hand section comprises a first dorsal hand part and a second dorsal hand part which overlap and have a slanting division extending from substantially at or near or between a knuckle of at least one of a middle finger and a ring finger towards an end of a metacarpal bone of a little finger facing a wrist of a user; and wherein a thumb cover part is pivotably connected to said dorsal hand section; and wherein the dorsal hand section and the thumb cover part overlap over their range of motion.  The closest piece of prior art is Nix, however, Nix fails to disclose the remaining limitations as expressed above in regards to claims 33-34, 37, and 41.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732          

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732